DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-14 are deemed to have an effective filing date of June 28, 2019.

Specification
The disclosure is objected to because of the following informalities: The Examiner notes that page 2, line 11, refers to “a method according to claim 14”. While claim 14 currently is a method claim, Applicant is reminded that prosecution may change the number of the method claim.  
Appropriate correction is required when claims are cancelled or apparatus claims are added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The recitation of “in such a way” in claims 1, line 9; 2, line 2; and 14, line 4, is vague and indefinite because it is unclear if the phrase following “in such a way” is required or another manner producing a similar result suffices as “such” connotes “of the kind, character, or degree”. The Examiner suggests deleting “such”.
Claims 3-13 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 69629 305 to Schulman et al. (hereinafter referred to as “the DE patent”).
Regarding claim 1, the DE patent discloses an implant (e.g., Page 1, lines 1-3 of the English translation of the DE patent: hermetically sealed electrical components for implantation in living tissue) comprising: a substrate (e.g., Fig. 1, insulating substrate 20/26, 22 and page 5, lines 5-11 of DE translation); a housing (e.g., Figs. 1-2, box 10 or topping 40), wherein the housing is disposed on the substrate (e.g., Fig. 1); an electronic circuit disposed on the substrate inside the housing (e.g., Fig. 1, electronic 
With respect to claim 2, the DE patent discloses the implant according to claim 1, wherein the conductor track is completely embedded into the substrate in such a way that the conductor track is surrounded by the substrate across the entire length thereof (e.g., Figs. 1-2, conductive tracks 32, 32’ are encapsulated/embedded in the insulating material across their entire length).
As to claim 3, the DE patent discloses the implant according to claim 1, wherein the electronic component is an electrode or a sensor (e.g., page 2, lines 31-37 and 
With respect to claim 4, the DE patent discloses the implant according to claim 1, wherein multiple electronic components are disposed on the substrate outside the housing (e.g., Figs. 1-2, at 36, 36’), the multiple electronic components being connected to the electronic circuit by way of multiple conductor tracks (e.g., Figs. 1-2, 32, 32’), and the multiple conductor tracks being embedded into the substrate at least in sections in such a way that, for each conductor track, at least one section of the respective conductor track is completely surrounded by the substrate (e.g., Figs. 1-2, conductive tracks 32, 32’ and page 5, lines 20-24 and 38-40 of the DE translation: second insulating layer 22 is deposited and encapsulates the track line of conductive material 32 in the insulating material).
As to claim 5, the DE patent discloses the implant according to claim 1, wherein the substrate is a multi-layer substrate, and at least one section of the conductor track is embedded between two layers of the multi-layer substrate (e.g., Figs. 1-2, multi-layer substrate 20/26 and 22 where the conductor tracks are between the two layers).
Referring to claim 14, the DE patent discloses a method for creating an implant, comprising the following steps: providing a substrate (e.g., Fig. 1, insulating layer 22); disposing an electronic circuit on the substrate (e.g., Fig. 1, box 10 or topper 40); disposing a housing on the substrate in such a way that the electronic circuit is disposed inside the housing (e.g. page 5, last two lines to page 6, lines 1-4 of the DE translation: metal surface 40 is firmly connected/disposed on substrate 22 forming a cavity 42 in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over the DE patent as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0163646 to Tischendorf et al. (hereinafter referred to as “Tischendorf”) .
With respect to claim 6, the DE patent discloses the implant according to claim 1, but does not expressly disclose that the substrate is made of a thermoplastic. The DE patent discloses that its substrate is an insulating material that is suitable for being implanted in human tissue (e.g., page 4, lines 15-16 of the DE translation). Tischendorf, in a related art: implantable neurostimulation system teaches that its substrate on which electronic circuitry 522 is mounted is made of liquid crystal polymer (LCP) (e.g., Figs. 11-12 and paragraphs [0102] and [0110] of Tischendorf: flexible substrate 520 could include thin conductors laminated with a liquid crystal polymer and support 502 to substrate 520 is formed from a thermoplastic). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits an implant having a substrate made of a thermoplastic, such as liquid crystal 
As to claim 7, the DE patent discloses the implant according to claim 1, wherein the housing is made of a thermoplastic. The DE patent discloses that an implant housing may be a tin box with an Epoxy resin or other type of plastic to insulate the components and prevent electrical short circuits from occurring (e.g., page 3, lines 3-10 of the DE translation). Tischendorf, in a related art: implantable neurostimulation system teaches that its housing which encloses electronic circuitry is made of a biocompatible thermoplastic material (e.g., paragraph [0074] of Tischendorf: Housing 101 includes a polymer enclosure 110 that surrounds at least the exterior of flange 108 of housing portion 102 and that is formed from a thermoplastic). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits an implant having a housing made of a thermoplastic, such as liquid crystal polymer (LCP) in view of the teachings of Tischendorf. Consequently, one of ordinary skill in the art would have modified the housing of the DE patent to be made of a thermoplastic as a matter of design choice as such a material was a well-known housing material for an implant which surrounds electronics in view of the teachings of Tischendorf, and because the combination would have yielded predictable results.

As to claim 9, the DE patent discloses the implant according to claim 1, but does not expressly disclose a second housing is disposed on the substrate, and a second electronic circuit is disposed on the substrate inside the second housing. However, Tischendorf, in a related art, teaches an implant with a substrate 800 having a first housing defining a cavity 806 and enclosing electronic circuitry 810 and a second 
With respect to claim 10, the DE patent in view of Tischendorf teaches the implant according to claim 9, wherein the housing comprising the electronic circuit and the second housing comprising the second electronic circuit are disposed on the same side of the substrate (e.g., Fig. 20 of Tischendorf). One of ordinary skill in the art would have modified the implant of the DE patent so that it has two housings mounted on the same side of the substrate where each housing has an electronic circuit in order to provide a separate housing for the battery circuit as taught by Tischendorf, and because the combination would have yielded predictable results. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the DE Patent in view of Tischendorf as applied to claim 10 above, and further in view of US Patent Application Publication No. 2012/0106814 to Smith et al. (hereinafter referred to as “Smith”; effective filing date at least April 10, 2018).

As to claim 12, the DE patent in view of Tischendorf teaches the implant according to claim 9, wherein the housing comprising the electronic circuit is disposed on a first side of the substrate, and the second housing comprising the second electronic circuit is disposed on a second side of the substrate, the second side being situated opposite the first side (see Fig. 2 of the DE patent and Fig. 20 of Tischendorf). The DE patent discloses an electronic circuit 50 on one side of the substrate 22 and electrical connectors 36, 36’ on the opposite side of the substrate 22 (e.g., Fig. 2 of the DE patent). Tischendorf teaches that two separated housings can enclose two different electronic circuits. Accordingly, one of ordinary skill in the art would have recognized the benefits of an implant with multiple electronic components where some components are .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the DE patent as applied to claim 1 above, and further in view of Smith.
The DE patent discloses the implant according to claim 1, but does not expressly disclose that a coil is integrated into the housing. However, Smith, in a related art, teaches an antenna in a coiled shape disposed in an implant in order to communicate with an external circuit (e.g., paragraphs [0004]-[0005] of Smith: conventional cochlear implants include an antenna 22 that receives data and power/communicates with an external circuit) and that the antenna 22 is integrated into the housing 12 as shown in Fig 10 of Smith. Accordingly, one of ordinary skill in the art would have recognized the benefits of a coiled antenna being integrated into an implant housing in view of the teachings of Smith. Consequently, one of ordinary skill in the art would have modified the implant of the DE patent to have a coil integrated into the housing in order to provide communications between the implant and an external circuit as taught by Smith, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2013/0333918 to Lotfi is directed to a cochlear implant where a coiled antenna is integrated into a thermoplastic housing (e.g., Figs. 9 and 12B, 187 and abstract, paragraphs [0085] and [0095] of Lotfi: a thermoset polymer is disposed on a thermoplastic substrate, such as liquid crystal polymer (LCP) and antenna wire 187 is placed in groove 1205 formed in a polymer substrate and encapsulant is placed over the polymer).
 US Patent No. 6,358,281 to Berrang et al. is directed to a cochlear implant having two housings separated by a flexible substrate (e.g., Fig. 2 and column 9, lines 38-42 of Berrang).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792